 Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 1 of 8 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

PATRICIA DRESBACH,                              )
                                                )
                        Plaintiff,              )       3:20-cv-00371
                                                )
        v.                                      )
                                                )
ALLIANCE CAS, LLC,                              )
                                                )
                        Defendant.              )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        NOW COMES the plaintiff, PATRICIA DRESBACH, by and through her attorneys,

SMITHMARCO, P.C., and for her Complaint against the defendant, ALLIANCE CAS, LLC, the

plaintiff states as follows:

                                 I.        PRELIMINARY STATEMENT

        1.      This is an action for actual and statutory damages for violations of the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), 15 U.S.C. §1692, et seq.

                                     II.    JURISDICTION & VENUE

        2.      Jurisdiction arises under the FDCPA, 15 U.S.C. §1692 et seq., and pursuant to 28

U.S.C. §1331 and 28 U.S.C. §1337.

        3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

        4.      The location of property that gave rise to the alleged debt is situated in this District,

and the original creditor of the alleged debt is located in this District.




                                              Page 1 of 8
 Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 2 of 8 PageID 2




                                           III.    PARTIES

           5.    PATRICIA DRESBACH, (hereinafter, “Plaintiff”) is an individual who currently

resides in Milton, Kentucky. However, the alleged debt that gives rise to Plaintiff’s claims

occurred in Georgetown, Florida, County of Putnam.

           6.    The debt that Plaintiff was allegedly obligated to pay was a debt allegedly originally

owed by Plaintiff to Georgetown Cove Property Owners Association, Inc. (hereinafter, “the

Debt”).

           7.    The Debt was for homeowner’s association dues which was for the personal use of

Plaintiff and/or used for household expenditure.

           8.    At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1692a(3).

           9.    ALLIANCE CAS, LLC, (hereinafter, “Defendant”) is a business entity engaged in

the collection of debt within the State of Florida. Defendant’s principal place of business is located

in Dania Beach, Florida. Defendant is incorporated in the State of Florida.

           10.   The principal purpose of Defendant’s business is the collection of debts allegedly

owed to third parties.

           11.   Defendant regularly collects, or attempts to collect, debts allegedly owed to third

parties.

           12.   During the course of its efforts to collect debts allegedly owed to third parties,

Defendant sends to alleged debtors bills, statements, and/or other correspondence via the mail

and/or electronic mail and initiates contact with alleged debtors via various means of

telecommunication, such as the telephone and facsimile.




                                              Page 2 of 8
 Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 3 of 8 PageID 3




       13.     At all relevant times, Defendant acted as a debt collector as that term is defined by

15 U.S.C. §1692a(6).

       14.     At all relevant times, Defendant acted through its duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, and insurers.

                                      IV.     ALLEGATIONS

       15.     Plaintiff was married to William Hucks until his death on June 12, 2011.

       16.     Plaintiff avers that prior to his death, Plaintiff was coerced into co-signing on a

property in Georgetown, Florida named Georgetown Cove.

       17.     After his death, on or about July of 2013 Plaintiff discontinued making any

payments on the property. After that time, Plaintiff never made another payment toward the

property or the homeowner’s association. Plaintiff never returned to the property.

       18.     William Hucks’ estate was administered through the Carroll County., Kentucky

District Court, Probate Division, under case number 11-P-00068.

       19.     On October 1, 2014, Plaintiff obtained an order from the Carroll County District

Court authorizing Plaintiff to abandon the real estate located in Florida – the Georgetown Cove

property.

       20.     As of October 1, 2014, Plaintiff no longer had any interest in the Georgetown Cove

property, and to date has not returned to said property nor made any payments for the property or

toward the homeowners association.

       21.     Plaintiff has had no dealings whatsoever with any person or representative of

Georgetown Cove, has not received a bill, nor any communication from the property since

receiving a maintenance assessment fee statement for July 1, 2015 through June 30, 2016.



                                            Page 3 of 8
 Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 4 of 8 PageID 4




       22.     On November 25, 2019, Defendant sent correspondence addressed to Plaintiff and

the deceased William Hucks.

       23.     The November 25, 2019 correspondence sent by Defendant to Plaintiff was an

attempt to collect a debt.

       24.     The November 25, 2019 correspondence sent by Defendant to Plaintiff was sent via

certified mail and registered mail.

       25.     The November 25, 2019 correspondence sent by Defendant to Plaintiff stated that

Defendant was hired by the Georgetown Cove property Owners Association to collect two debts

in the amount of $408.78 for the two properties Mr. Huck’s purchased.

       26.     The November 25, 2019 correspondence sent by Defendant to Plaintiff provided

that Plaintiff could dispute the debt within thirty (30) days of receipt of the letter, and can obtain

validation of the debt if the Plaintiff sends her dispute in writing.

       27.     On December 2, 2019, Plaintiff sent written correspondence to Defendant in

response to the November 25, 2019 correspondence from Defendant.

       28.     Defendant received Plaintiff’s December 2, 2019 correspondence.

       29.     Plaintiff’s December 2, 2019 correspondence advised Defendant that William

Hucks had died in 2011.

       30.     Plaintiff’s December 2, 2019 correspondence stated that she abandoned the

property and had a court order to that effect.

       31.      Plaintiff’s December 2, 2019 correspondence stated that William Hucks was

violent abuser that coerced Plaintiff to co-sign on the Georgetown Cove property.




                                             Page 4 of 8
 Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 5 of 8 PageID 5




        32.     Plaintiff’s December 2, 2019 correspondence stated that Plaintiff was ill and unable

to work, she had no savings, all of her income was social security income, and she was unable to

pay the fees.

        33.     Plaintiff’s December 2, 2019 correspondence invited the association to take over

the property.

        34.     Plaintiff’s December 2, 2019 correspondence both overtly and by implication stated

Plaintiff’s intent not to pay the debt, and that she refuses to do so.

        35.     On January 3, 2020, Defendant again sent correspondence addressed to Plaintiff

and the deceased Mr. Hucks via regular and certified mail.

        36.     Defendant’s January 3, 2020 correspondence was an attempt to collect the debts.

        37.     Defendant’s January 3, 2020 correspondence did not acknowledge receipt of

Plaintiff’s December 2, 2019 correspondence.

        38.     Defendant’s January 3, 2020 correspondence now sought to collect $446.19 for

each of the two debts from Plaintiff.

        39.     Defendant’s January 3, 2020 correspondence again notified Plaintiff that she may

dispute the debt within thirty (30) days of receipt of the correspondence, and if notice is sent in

writing, Defendant will send validation of the debts to Plaintiff.

        40.     On January 21, 2020, Plaintiff sent another correspondence to Defendant in

response to its letter dated January 3, 2020.

        41.     Plaintiff’s January 21, 2020 correspondence again advised Defendant that Mr.

Hucks died in 2011.

        42.     Plaintiff’s January 21, 2020 correspondence again advised Defendant that she

abandoned the property via court order in 2014.



                                             Page 5 of 8
  Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 6 of 8 PageID 6




           43.   Plaintiff’s January 21, 2020 correspondence again advised Defendant that she

signed for the property under duress of her abusive husband.

           44.   Plaintiff’s January 21, 2020 correspondence again advised Defendant that she was

ill and unable to work, she had no savings, and she was unable to pay any fees.

           45.   Plaintiff’s January 21, 2020 correspondence again overtly and by implication

advised Defendant that she had no intent to pay the debt and refused to pay the debts.

           46.   The message of Plaintiff’s two correspondences were clear that she was unable to

and would not pay the debt, such that further communication was not only unnecessary, but

harassing, abusive, and unlawful under the Fair Debt Collection Practices Act.

           47.   Notwithstanding the above, on March 9, 2020, Defendant again sent

correspondence addressed to Plaintiff and the deceased Mr. Hicks.

           48.   Defendant’s March 9, 2020 correspondence was an attempt to collect a debt.

           49.   Defendant’s March 9, 2020 correspondence now sought to collect $823.79 for each

of the two debts, nearly twice the previous amounts.

           50.   Defendant’s March 9, 2020 correspondence advised Plaintiff that it would continue

to take further action to collect the debts unless Plaintiff paid the debts or called or emailed

Defendant.

           51.   Defendant’s conduct as describe above was harassing and abusive in that the

natural consequence of Defendant’s conduct was to cause stress and anxiety for Plaintiff, and the

sense that no matter what steps she takes to rid herself of the horrors of her previous marriage, she

will be followed by Defendant with a constantly escalating debt and monthly regular and certified

letters.




                                            Page 6 of 8
  Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 7 of 8 PageID 7




        52.    The natural consequence of Defendant’s conduct was to cause Plaintiff mental

distress.

        53.    In its attempts to collect the debt allegedly owed by Plaintiff to Georgetown Cove

Property Owners Association, Defendant violated the FDCPA, 15 U.S.C. §1692, in one or more

of the following ways:

               a. Continued to communicate with the consumer in an effort to collect on the
                  alleged debt despite the fact that the consumer notified the debt collector in
                  writing that the consumer refused to pay the debt or that the consumer wished
                  that the debt collector to cease further communication with the consumer in
                  violation of 15 U.S.C. §1692c(c);

               b. Engaged in conduct the natural consequence of which is to harass, oppress or
                  abuse any person in connection with the collection of a debt in violation of 15
                  U.S.C. §1692d;

               c. Continued to attempt collection of the debt allegedly owed by the consumer
                  despite having failed to mail to the consumer verification of the debt by the
                  original creditor or the name and address of the original creditor in response to
                  receiving a timely written notification from the consumer that the debt was
                  disputed or notification that the consumer requests the name and address of the
                  original creditor in violation of 15 U.S.C. §1692g(b);

               d. Was otherwise deceptive and failed to comply with the provisions of the
                  FDCPA.

        54.    As a result of Defendant’s violations as aforesaid, Plaintiff has suffered, and

continues to suffer, personal humiliation, embarrassment, mental anguish and emotional distress.

                                      V.      JURY DEMAND

        55.    Plaintiff hereby demands a trial by jury on all issues so triable.

                                   VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, PATRICIA DRESBACH, by and through her attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

               a.      All actual compensatory damages suffered;



                                            Page 7 of 8
Case 3:20-cv-00371-TJC-MCR Document 1 Filed 04/11/20 Page 8 of 8 PageID 8




           b.     Statutory damages of $1,000.00;

           c.     Plaintiff’s attorneys’ fees and costs;

           d.     Any other relief deemed appropriate by this Honorable Court.


                                                           Respectfully submitted,
                                                           PATRICIA DRESBACH


                                                   By:     s/ David M. Marco
                                                           Attorney for Plaintiff


 Dated: April 11, 2020

 David M. Marco
 IL Bar No. 6273315/FL Bar No. 125266
 SMITHMARCO, P.C.
 55 W. Monroe Street, Suite 1200
 Chicago, IL 60603
 Telephone: (312) 546-6539
 Facsimile: (888) 418-1277
 E-Mail:     dmarco@smithmarco.com




                                       Page 8 of 8
